Citation Nr: 1427098	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sleep disorder (claimed as chronic fatigue and sleep impairment), to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to January 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Virtual VA paperless claims processing system was reviewed.


FINDINGS OF FACT

1.  The Veteran currently has sleep impairment which is attributable to a service-connected disability.

2.  The Veteran currently has vertigo or disequilibrium which is attributable to service-connected disability.


CONCLUSIONS OF LAW

2.  Sleep impairment is caused by a service-connected disease.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310, 4.88a (2013).

3.  Vertigo or disequilibrium is caused by service-connected disease.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310, 4.88a (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). Given the grant of benefits, VCAA errors, if any, are not prejudicial. 
Merits of the Claims

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease, those such diseases listed in 38 C.F.R. § 3.309(a), shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. See 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); See Jandreau, supra.; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

The Veteran contends that she has a sleep disorder and vertigo that are secondarily related to her service-connected disorders, including multiple sclerosis and residuals, status post anterior cervical discectomy and fusion, C5-6, cervical disc disease with strain.  

The Veteran's service treatment records are absent any complaints of sleep problems in service.  Indeed the Veteran herself does not note any sleep problems in service.  The Veteran's service treatment records do, however, note several reports of fatigue and vertigo.

The Veteran was afforded VA neurological and psychiatric examinations in April 2010 that both addressed her complaints of sleep impairment.  The neurological examination noted that  her poor sleep was the result of pain caused by her neck and back pain and leg cramping due to service-connected multiple sclerosis.  The examiner noted that insomnia and the medications she takes contribute to the fatigue associated with multiple sclerosis.  The psychological examination noted that the Veteran stated that she felt chronically fatigued with low energy, however, she slept fine unless her back was hurting her.  Although a sleep disorder was not diagnosed, it is clear that sleep impairment is part of her constellation of MS symptoms. (It is incumbent on the RO to determine whether a separate rating is warranted for  sleep impairment or whether it is to be encompassed in the currently assigned rating for MS.)

April 2010 VA neurological and ear disease examinations addressed the Veteran's complaints of vertigo.  The neurological examination noted that the Veteran had chronic vertigo that became worse with any movement and made her unsteady.  The examiner noted that the Veteran's vertigo and unsteadiness were secondary to her multiple sclerosis.  

The VA ear disease examination noted, however, that the Veteran did not have vertigo, but rather disequilibrium associated with her multiple sclerosis.  The examiner noted that there was no evidence that the Veteran's disequilibrium was of inner ear origin.  Rather, the examiner opined that her disequilibrium was simply part of the overall picture of her multiple sclerosis.  The examiner further noted that the Veteran had never been treated specifically for vertigo and that indeed vertigo was a misnomer for the Veteran because what she was experiencing was disequilibrium which is more likely than not a part of the constellation of symptoms associated with her multiple sclerosis. 

Giving the Veteran the benefit of the doubt, the medical evidence of record  demonstrates that the Veteran has vertigo and/or disequilibrium which is attributable to her service-connected MS. (It is incumbent on the RO to determine whether a separate rating is warranted for vertigo and/or disequilibrium or whether it is to be encompassed in the currently assigned rating for MS.)

The Veteran's statements indicate that she has problems with sleeping, fatigue, and dizziness; the Veteran can attest to each of these symptoms.  see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Therefore, having reviewed the Veteran's VA treatment records, including the April 2010 VA examinations, the Board finds that the evidence supports the Veteran's claims of service connection for a sleep disorder (with chronic fatigue) and vertigo and/or disequilibrium.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Service connection for a sleep disorder (claimed as chronic fatigue and sleep impairment is granted.

Service connection for vertigo is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


